Citation Nr: 0826907	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  00-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, from May 1979 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to TDIU.  In January 2005, the 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board, among other things, 
remanded this matter for additional development in May 2005 
and October 2006.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, was denied in 
a March 2008 rating decision.  In correspondence dated in 
April 2008 the veteran expressed disagreement with that 
determination.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As this issue has not been properly addressed in a 
statement of the case, it must be remanded for appropriate 
development.  The Board also finds this issue remains 
inextricably intertwined with the issue of entitlement to 
TDIU on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims in October 2003, June 2005, January 
2007, and June 2007.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in June 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

As a statement of the case has not been issued from the 
veteran's disagreement with the March 2008 rating decision 
denying entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, the Board finds 
additional development is required.  Manlincon, 12 Vet. App. 
238.  We note that the veteran has also requested a Decision 
Review Officer hearing at the RO regarding this issue.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to service connection for 
an acquired psychiatric disorder, to 
include PTSD.  He should be apprised 
that to perfect the appeal on this 
issue for Board review he must submit a 
substantive appeal.  The requisite 
period of time for a response should be 
allowed.

2.  Pursuant to the veteran's request, 
the RO should schedule a hearing before a 
Decision Review Officer concerning the 
issue of service connection for PTSD.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations 
including any temporary periods of 
unemployability due to service-
connected disabilities.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

